I should like to congratulate you, Sir, on your
election to occupy the presidential chair of the forty-ninth
session of the General Assembly of the United Nations on
behalf of Africa.
Despite the great difficulties we are experiencing
today, we can see encouraging signs for the future. The
great progress made during the preparatory work for the
World Summit for Social Development and the World
Conference on Women gives rise to new hope for the
creation of a new international order.
Our countries and our Organization face new
challenges that require creative and innovative responses if
we are to make progress and avoid the danger of reversing
the headway that has been made since the end of the cold
war.
When I began my term of office in 1990, I faced the
enormous task of rescuing my country from war and
restoring faith in democracy to thousands of Nicaraguans.
I had a great dream: that we the peoples that had been able
to free ourselves from dictatorships of one kind or another
could unite and help one another, reconstructing democracy
in our countries, and that all of us together could then begin
a great march away from totalitarian and authoritarian
forms of government towards democracy.
In July my dream became reality when the Second
International Conference of New or Restored Democracies
was held in Managua, with participants, observers, special
guests and international organizations from more than 70
countries from four continents.
In the Managua declaration, representatives to this
Second International Conference expressed their
conviction that democracy is the only system that allows
for a free, firm and steadfast union of nations for peace.
We also agreed that the consolidation of democratic
processes was a key factor in guaranteeing peace and
international security.
The Managua declaration clearly establishes the
essential ties between democracy and social and economic
development, and between democracy and citizen
participation.
It should also be stressed that the Managua
Declaration states the following: that the future of the
new and restored democracies as well as the future of
peace are linked to the international community’s
response to such matters as external debt, protectionism
in developed countries, insufficient concessional funds
available for development, poverty, and the impact on
low-income groups of economic adjustment processes.
The plan of action approved by the Conference
promotes modalities for cooperation that take into account
the particular features of the new or restored democracies
and the promotion of internal commitments in each
country to strengthen democracy. In Nicaragua we have
already created a permanent forum for democracy and
peace in which wide sectors of the civilian population
participate.
On behalf of the new or restored democracies, I
would like to take this opportunity to make a request of
the United Nations Secretary-General that, in accordance
with the established procedures and during this session of
the General Assembly, a decision be taken to undertake
a study on the ways in which the United Nations could
support the efforts of Governments to consolidate new or
restored democracies.
I would like to appeal to the countries represented
here to give special attention to the difficulties we are
now facing during this fragile transition process, as we
are attempting to consolidate democracy; we appeal to
them to support our efforts and the commitments made in
our plan of action.
We cannot allow our dreams and the great sacrifices
and suffering of millions of people who struggled for
liberty to be in vain.
9


It is with great sadness that we see the gap between
rich and poor countries dangerously increasingly rather than
diminishing. According to the United Nations report on
human development, more than one billion people in the
world are still languishing in abject poverty. In 1960, the
richest 20 per cent of the world’s population had an income
30 times greater than that of the poorest 20 per cent. By
1990, the gap had deepened: by then the richest
20 per cent had incomes 60 times greater and 20 per cent
of humanity receives 80 per cent of the world’s income.
As pointed out in this year’s report on human
development, in places where world trade is entirely free
and open, those benefiting are in general the strongest.
Developing countries enter the market as unequal partners
and end up with unequal rewards.
A large percentage of the new or restored democracies
are to be found among the poorest countries. As a
consequence, they are excluded from the benefits of
development. We must all work together to change this
situation.
Today Central America is one of the best examples of
the new wave of democracy. Democracy is now
established is all of our countries. In less than a year, we
have had four free elections in our region that produced
new Governments. Respect for civil and political rights has
been strengthened; conditions which enable more people to
enjoy economic, social and cultural rights have been created
and civil power is prevailing over military power. Respect
for and protection of human rights is increasing. We are
gradually becoming a region of peace, liberty, democracy
and development.
Next October, the Central American countries will
sign the Alliance for Sustainable Development. This
Alliance is a major effort at the political, social, economic
and environmental levels to create a new and improved
development model which can preserve the resources and
way of life of future generations in Central America.
Once again, I would like to thank organizations and
countries that have provided continuous and valuable
support to Nicaragua and Central America. They have
made resources available, and have helped find new and
efficient solutions for establishing and consolidating peace
while achieving sustainable human development. We are
certain that this spirit of cooperation will be manifested
once again at the International Conference on Peace and
Development in Central America, to be held in Honduras.
Last year, before the General Assembly, I made a
detailed presentation on the political and economic
situation of my country, and about our real prospects.
My country has made great efforts to attain a
macroeconomic balance and at the same time establish a
firm foundation for sustainable development.
We have made substantial progress in the last four
years in improving public finance. We have significantly
reduced inflation, re-established relations with foreign-
debt holders and multilateral agencies, and implemented
structural adjustment reforms.
The success of this difficult programme and the
attainment of sustainable development will depend, to a
large extent, on our ability to promote production and
investment, to increase employment and improve the
quality of life for our people, and on the quality of the
international support we receive.
In order to consolidate and deepen the democratic
process in Nicaragua, this September I approved the law
on military organization. This new law clearly establishes
that the armed forces are subordinate to civil power. The
armed forces have now been transformed into a small,
non-partisan, efficient body, appropriate to the transition
period in Nicaraguan society.
In compliance with the General Assembly resolution
declaring the celebration of this year as the International
Year of the Family, we have established a national
commission to coordinate the efforts of different
government and social agencies to support the family as
the main nucleus of society and the main agent for the
transmission and development of values such as the
common good, equality and mutual respect.
Within the framework of the strengthening of the
family, I wish to reiterate once again our commitment to
giving the highest priority to the protection and
development of children. We made this commitment at
the World Summit for Children in September 1990.
Also, taking into account our commitment to respect
for, and to the observance of, human rights, my
Government will create an office of ombudsman in
Nicaragua.
As we approach the next millennium, humanity still
faces critical questions that threaten our societies and our
development. We cannot, however, deny that substantial
10


advances are being made to remove the main sources of
conflict that linger in various continents.
For this reason we welcome with great satisfaction the
signing of the agreements concluded between the
Governments of Israel and of Jordan and between Israel
and Palestine. This will help to improve security and
stability in the Middle East.
At the same time, we welcome the efforts being made
to reach a lasting peace in Northern Ireland.
Nicaragua rejoices greatly in the inauguration of the
new democratic and non-racist Government in South Africa.
This augurs well for a new era of prosperity and peace for
the whole population of that brotherly country and for
southern Africa.
We support the strengthening of democracy in
Mozambique. Thus Nicaraguans will participate in the
United Nations mission to observe next October’s elections.
It is still necessary to promote new international
initiatives in the search for a definitive political solution to
the situation in the former Yugoslavia and to the sad events
in Rwanda that continue so to shake the world’s
conscience. This requires wider and stronger mechanisms
for humanitarian protection, as well as for regional security.
I should like to make special mention of the crisis in
Haiti. Nicaragua welcomes with satisfaction the diplomatic
way out and the negotiated solution to the Haitian crisis.
All available peaceful means should be used to guarantee
reconciliation among the long-suffering people of Haiti, as
well as and the re-establishment of constitutional order.
Finally, we believe that, within the new international
order, it is necessary for the United Nations to recognize
the rights of the Republic of China in Taiwan, within the
framework of universal participation and respect for human
rights.
I feel sure that the future will not conceal from us the
great difficulties that humanity still faces. We must work
together, with what we have at hand, to make this world a
more dignified place for all of us, regardless of race, creed
or political belief, to live in.
Next year we shall celebrate the fiftieth anniversary of
the founding of the United Nations. We hope that the
Security Council, at its summit meeting of Heads of State
to be held in New York on that occasion, will adopt some
important decisions, particularly with regard to
restructuring of the Security Council to provide for
equitable geographical representation and an increase in
the number of members.
I wish, on behalf of the people of Nicaragua and on
behalf of the new or restored democracies that
participated in the conference in Managua, to reaffirm our
deep commitment to contributing to the development of
a world society inspired by progress, liberty, democracy
and peace.
